Citation Nr: 0627384	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for heart disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION


The veteran had 20 years of active service concluding with 
his retirement in August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
September 2003, a statement of the case was issued in 
December 2003, and a substantive appeal was received in 
January 2004.

In June 2006, the veteran was afforded a Board hearing at the 
RO.  A transcript of this hearing is of record.

The veteran submitted additional evidence in support his 
claim during the June 2006 hearing.  The veteran expressly 
declined to waive initial RO review of the new evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2006 Board hearing, the veteran submitted 
additional medical evidence reflecting his treatment at VAMC 
in Atlanta, Georgia.  It was explained to the veteran that if 
he submitted additional evidence, such evidence would need to 
be returned to the RO for preliminary review unless he 
expressly waived his right to such preliminary RO review.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  The veteran 
declined to waive preliminary RO review.

Additionally, the newly submitted evidence suggests that the 
veteran may have ongoing treatment with VA medical 
facilities.  At this time, only VA medical reports dated 
through April 2006 are of record.  As such, the RO should 
obtain any more recent VA treatment records relevant to the 
veteran's claimed heart disease.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992) (which held that those records in the 
control of the Secretary (such as documents generated by VA) 
are considered to be constructively before the Board of 
Veterans' Appeals (Board) and must actually be part of the 
record on review); see also VAOPGCPREC 12-95.

Finally, the Board observes that in the course of advancing 
this appeal, the veteran has clarified his claim to include 
entitlement to service connection for heart disease on either 
a direct basis or as secondary to his service connected 
asthma.  It is not clear from the record whether the RO has 
considered the theory of service-connection secondary to 
asthma in adjudicating this claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the records of 
all treatment related to the veteran's 
heart disease from the VAMC in Atlanta, 
Georgia, as dated from April 2006 to the 
present.

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his claimed heart disease.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Please identify any current heart 
disease diagnosis found in the veteran?

     b)  For each current heart disease 
diagnosis, please state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
was manifested during the veteran's active 
duty service or otherwise caused by the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical records.

     c)  For each current heart disease 
diagnosis, please state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
is proximately due to, or has been caused 
by, the veteran's service-connected 
asthma, or whether there is now an 
additional degree of heart disability 
resulting from aggravation by the service-
connected asthma.  In answering this 
question, please discuss any relevant 
service and post-service medical records.

3.  After completion of the above, the RO 
should review the expanded record, to 
include the additional evidence submitted 
in June 2006, and readjudicate the issue.  
Unless the full benefit sought by the 
veteran is granted, the RO should furnish 
the veteran with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


